Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-27 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Watkins (US. 2017/0149152 A1) teaches “n F-male port, comprising: a nut with internal threads configured to provide a mechanical fit and lock of the F-male port with a F-female port; and a nut retainer configured to hold the nut in place, wherein when the nut is torqued down, force is applied to the nut retainer and the nut retainer pulls the front of the insert with it to create a mechanical contact between the F-female port and the insert.”(F-male port 100, F-female port 14, internal threads 107, nut 106, and nut retainer 126)
Watkins (US. 2017/0149152 A1) does not teach “a mating interface having an insert with an angled surface, wherein the mating interface is configured to contact and adapt to differentials in surfaces of mated F-female ports.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-9 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 10 Watkins (US. 2017/0149152 A1) teaches “A connector, comprising: an F-female port comprising a mating surface; and an F-male port comprising: a nut with internal threads, having a mechanical fit and lock of the F-male port with the F-female port; and a nut retainer that holds the nut in place, wherein when the nut is torqued down, force is applied to the nut retainer and the nut retainer pulls the front of the insert with it to contact between the F-female port and the insert.” (F-male port 100, F-female port 14, internal threads 107, nut 106, and nut retainer 126)
Watkins (US. 2017/0149152 A1) does not teach “a mating interface comprising an insert with an angled surface, wherein the mating interface is configured to contact and adapt to differentials in surfaces of mated F-female ports.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 10, these limitations, in combination with remaining limitations of the amended claim 10, are neither taught nor suggested by the prior art of record, therefore the amended claim 10 is allowable.
Claims 11-18 are dependent on the amended claim 10 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 19 Watkins (US. 2017/0149152 A1) teaches “A connector, comprising: a nut with internal threads configured to provide a mechanical fit and lock of the connector with an 
Watkins (US. 2017/0149152 A1) does not teach “a mating interface having an angled interface surface, the angled interface surface being configured to contact a surface of a mated F-female port.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 19, these limitations, in combination with remaining limitations of claim 19, are neither taught nor suggested by the prior art of record, therefore claim 19 is allowable.
Claims 20-27 are dependent on claim 19 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831